United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
W.T., Appellant
and
DEPARTMENT OF THE ARMY, TRIPLER
ARMY MEDICAL CENTER, HI, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-1375
Issued: November 3, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On April 8, 2008 appellant filed a timely appeal from the January 11, 2008 merit decision
of the Office of Workers’ Compensation Programs’ hearing representative, which found her at
fault in an overpayment. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction
to review the Office’s overpayment decision.
ISSUES
The issues are: (1) whether appellant was at fault in creating a $7,780.03 overpayment of
compensation, thereby precluding waiver; and if so, (2) whether the Office properly set the
repayment rate at $500.00 a month from continuing compensation.
FACTUAL HISTORY
On September 6, 2005 appellant, then a 53-year-old supervisory management analyst,
filed an occupational disease claim alleging that her emotional and physical condition was a
result of workplace stressors that escalated into violence. The Office accepted her claim for
generalized anxiety disorder.

On a May 8, 2006 claim for compensation, appellant listed a young dependent, a
“GDaughter” who was living with her. The Office inquired whether this was a goddaughter or
granddaughter and whether she was legally adopted. “Claimant said that she was her
granddaughter and was legally adopted. She has the paperwork if we want it.” It paid
compensation for temporary total disability at the augmented rate on the periodic rolls.
On May 31, 2007 the Office made a preliminary determination that appellant received a
$7,780.03 overpayment. It discovered that she had only legal custody of her granddaughter. The
Office found that appellant was at fault in creating the overpayment because she falsely
represented that she had legally adopted her granddaughter and was therefore entitled to
compensation at the augmented rate for dependents.
Appellant contested the finding of fault and requested waiver. She completed an
overpayment recovery questionnaire showing $5,681.43 in monthly income and $10,003.77 in
monthly expenses. Appellant explained that the overpayment was not her fault: “I thought that
since my Granddaughter ... was on my orders within my military and federal systems as my
dependent as well as on my taxes and I have legal guardianship since she was born in Korea in
January 2003, that I could continue to claim her as my dependent with OWCP. Being under
tremendous stress and anxieties, I have previously provided tax forms and other documents.”
An Office hearing representative reviewed the written record. On January 11, 2008 she
issued a decision finalizing the Office’s preliminary finding that appellant was at fault in creating
a $7,780.03 overpayment because she incorrectly advised the Office that she had legally adopted
her granddaughter. The hearing representative reviewed the financial information appellant
submitted and found that ordinary and necessary living expenses amounted to $2,042.19 per
month.1 She found that appellant would have over $2,000.00 in monthly income to repay the
overpayment even if excessive expenses for telephone, auto maintenance and water were
allowed.2 Weighing appellant’s income, ordinary and necessary expenses and assets, the hearing
representative determined that appellant should be able to repay the overpayment at the rate of
$500.00 from continuing compensation checks.
On appeal, appellant does not contest the fact or amount of the overpayment or even the
Office’s finding of fault. She requests consideration of new information on her mortgage and
new home insurance.3
1

The evidence supported monthly expenses of $1,600.00 for mortgage, $500.00 for food, $250.00 for clothing,
$250.00 for electricity, $162.91 for auto insurance, $60.00 for trash; $170.00 for gasoline, and $600.00 for car
payment. Items found excessive included $280.00 for phone, $975.00 for auto maintenance and $200.00 for water.
Items found not ordinary and necessary included lawn care and cable television. Appellant did not submit evidence
to support $55.00 per month for dental or $334.79 for medical expenses.
2

The hearing representative noted that appellant submitted account activity showing transfers to and from two
other accounts. One was a joint account she shared with her adult daughter. Appellant submitted no information on
the other account.
3

The Board’s jurisdiction is limited to reviewing the evidence that was before the Office at the time of its final
decision. 20 C.F.R. § 501.2(c). The Board therefore has no jurisdiction to consider the new evidence appellant
submitted on appeal.

2

LEGAL PRECEDENT -- ISSUE 1
The United States shall pay compensation for the disability of an employee resulting
from personal injury sustained while in the performance of duty.4 A disabled employee with one
or more dependents is entitled to have her basic compensation for disability augmented.5 The
term “dependent,” however, does not include a grandchild over whom the employee has legal
custody.6
Each recipient of compensation benefits is responsible for taking all reasonable measures
to ensure that payments she received from the Office are proper. The recipient must show good
faith and exercise a high degree of care in reporting events which may affect entitlement to or the
amount of benefits. A recipient who has done any of the following will be found to be at fault
with respect to creating an overpayment: (1) Made an incorrect statement as to a material fact
which she knew or should have known to be incorrect; or (2) Failed to provide information
which she knew or should have known to be material; or (3) Accepted a payment which she
knew or should have known to be incorrect (this provision applies only to the overpaid
individual). The fact that the Office may have erred in making the overpayment does not by
itself relieve the individual who received the overpayment from liability for repayment if the
individual was also at fault in accepting the overpayment.7 A claimant who is at fault in creating
an overpayment is not entitled to waiver.8
ANALYSIS -- ISSUE 1
Appellant received an overpayment when the Office incorrectly paid compensation at the
augmented rate for dependents. Her granddaughter did not qualify as a dependent because she
had only legal custody. Appellant was therefore not entitled to augmented compensation.
Appellant was at fault in creating this overpayment because she made an incorrect
statement as to a material fact which she knew or should have known to be incorrect. She
informed the Office that her granddaughter was legally adopted. This was incorrect, and
appellant knew or should have known it was incorrect. She later explained that she had only
legal custody. As this information was material to the amount of compensation appellant was
entitled to receive, the Board will affirm the Office’s finding of fault. Because appellant is at
fault in creating the overpayment, she is not entitled to waiver.

4

5 U.S.C. § 8102(a).

5

Id. at § 8110(b).

6

Barbara J. Hill, 50 ECAB 358 (1999) (the employee contended that because she had legal custody of her
granddaughter, she should be regarded as her dependent, thereby entitling her to compensation at the augmented
rate).
7

20 C.F.R. § 10.433(a) (1999).

8

5 U.S.C. § 8129.

3

LEGAL PRECEDENT -- ISSUE 2
When an overpayment of compensation is made because of an error of fact or law,
adjustment shall be made under regulations prescribed by the Secretary of Labor by decreasing
later payments to which the individual is entitled.9 The Office shall decrease later payments of
compensation, taking into account the probable extent of future payments, the rate of
compensation, the financial circumstances of the individual, and any other relevant factors, so as to
minimize any hardship.10
ANALYSIS -- ISSUE 2
In appellant’s January 11, 2008 decision, the Office hearing representative took into
consideration appellant’s income, ordinary and necessary expenses and assets. She also took
into consideration that appellant’s account activity showed transfers to and from other accounts,
one of which remained a mystery. The hearing representative determined that appellant would
have over $2,000.00 in excess monthly income to repay the overpayment even if excessive
expenses were allowed.11 As she gave due regard to relevant factors so as to minimize any
hardship, the Board finds that she did not abuse her discretion in setting the rate of recovery at
$500.00 from continuing compensation.12
CONCLUSION
The Board finds that appellant was at fault in creating a $7,780.03 overpayment of
compensation. It also finds that the Office properly set the repayment rate at $500.00 a month
from continuing compensation.

9

Id. at § 8129(a).

10

20 C.F.R. § 10.441(a) (1999).

11

Even if excessive, unnecessary and undocumented expenses were allowed, appellant would have well over
$1,000.00 in excess monthly income to repay the debt.
12

See Robert C. Schenck, 38 ECAB 531 (1987).

4

ORDER
IT IS HEREBY ORDERED THAT the January 11, 2008 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: November 3, 2008
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

